Citation Nr: 1725698	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  12-10 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for migraines/headaches.

2.  Entitlement to a sleep disorder, to include as secondary to service-connected bronchitis.

3.  Entitlement to service connection for hypertension, to include as secondary to a service-connected psychiatric disability.

4.  Entitlement to extension of a temporary total (100 percent) convalescence rating beyond March 31, 2015, pursuant to 38 C.F.R. § 4.30, for right second digit hammertoe.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 


INTRODUCTION

The Veteran had active service from July 1992 to April 1993 and from January 2003 to August 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2010 (migraines/headaches), February 2014 (sleep apnea), and March 2015 (hypertension, right hammertoe convalescence rating) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In July 2015 this case was initially before the Board.  In July 2015, the Board remanded the issues of entitlement to a sleep disorder, to include as secondary to service-connected bronchitis, entitlement to service connection for hypertension, to include as secondary to a service-connected psychiatric disability, and entitlement to extension of a temporary total convalescence rating beyond March 31, 2015 for right second digit hammertoe, each for a statement of the case pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  Additionally, in July 2015, the Board also remanded the issue of entitlement to service connection for migraines/headaches for further evidentiary development.  

In September 2016, a statement of the case was issued for entitlement to extension of a temporary total convalescence rating beyond March 31, 2015 for right second digit hammertoe and service connection for sleep apnea, to include as secondary to service-connected bronchitis, and the Veteran timely perfected these issues via an October 2016 substantive appeal.  A September 2016 supplemental statement of the case was also issued, which addressed, in pertinent part, entitlement to service connection for hypertension, which was in error as such should have been addressed in a statement of the case.  However, a November 2016 statement of the case was subsequently issued, which properly addressed the Veteran's hypertension claim and specifically noted that although the issue of service connection for hypertension was listed on the supplemental statement of the case dated in September 2016, this was an oversight as the Veteran had not been sent a statement of the case.  However, the Veteran did not perfect a timely appeal after the November 2016 statement of the case.  Nonetheless, although the Veteran did not specifically address hypertension in her prior October 2016 substantive appeal, she did check the box indicating that she wanted to appeal all of the issues listed on the statement of the case and any supplemental statements of the case that her local VA office had sent.  Thus, resolving all reasonable doubt in her favor, the Board finds issue of service connection for hypertension has been perfected to the Board via the September 2016 supplemental statement of the case and October 2016 substantive appeal. 

As noted in the July 2015 Board remand, the Veteran's initial claim for entitlement to service connection for migraines was received by VA in June 2006, which was denied in a May 2007 rating decision.  However, as additional relevant service treatment records addressing migraines were received in April 2010, the provisions of 38 C.F.R. § 3.156 (c)(1) (2016) apply to the facts in this case, and the January 2010 rating decision is on appeal as to the Veteran's June 2006 claim, without regard to finality of the May 2007 rating decision.

In April 2015, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  The April 2105 hearing only addressed the issue of whether new and material evidence had been received to reopen a claim for service connection for migraines or headaches, but did not address other claims now on appeal as such claims were not yet perfected, as described above.  The April 2015 Board hearing transcript is associated with the claims file.

Finally, additional evidence in the form of the Veteran's Vocational Rehabilitation and Employment file and a May 2017 medical letter which addressed the Veteran's unemployability were associated with the claims file in May 2017, subsequent to the most recent September 2016 supplemental statement of the case, issued in part, for entitlement to service connection for migraines.  The Veteran did not waive review of this evidence.  However, this evidence is not relevant to the Veteran's claim for migraines granted herein.  Therefore, it is not necessary to remand this matter to the Agency of Original Jurisdiction (AOJ) for consideration of this evidence.  See 38 C.F.R. § 20.1304 (c) (2016).

The issue of entitlement to an increased rating for a service-connected psychiatric disorder, currently characterized as persistent depressive disorder with persistent major depressive episodes, moderate-severe generalized anxiety disorder with panic attacks, has been raised by the record in a May 2017 application for benefits, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issues of entitlement to a sleep disorder, to include as secondary to service-connected bronchitis, entitlement to service connection for hypertension, to include as secondary to a service-connected psychiatric disability, and entitlement to extension of a temporary total (100 percent) convalescence rating beyond March 31, 2015, pursuant to 38 C.F.R. § 4.30, for right second digit hammertoe, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  Evidence of record establishes that the Veteran's migraines existed prior to her second period of active service. 

2.  The migraines preexisting the Veteran's second period of service were aggravated during the Veteran's second period of active service. 


CONCLUSION OF LAW

The criteria for service connection for migraines have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions, including pursuant to 38 C.F.R. § 3.103 (c)(2) (2016) and Bryant v. Shinseki, 23 Vet App 488 (2010).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Furthermore, there has been substantial compliance with the Board's July 2015 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2015); 38 C.F.R. §§ 3.303, 3.304 (2016).  To establish service connection on a direct incurrence basis, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Additionally, when no preexisting condition is noted upon entry into service, a veteran is presumed to have been in sound condition as a general matter.  VA has the burden to rebut this presumption of soundness through clear and unmistakable evidence that the disability both preexisted service and was not aggravated by service.  The second prong, lack of aggravation, may be rebutted through clear and unmistakable evidence either that (1) there was no lasting increase in disability during service, or (2) any such increase was due to the natural progression of the condition.  Quirin v. Shinseki, 22 Vet. App. 390, 396-97 (2009); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Horn v. Shinseki, 25 Vet. App. 231, 234-35 (2012). 

As set forth in her April 2015 testimony, the Veteran asserts that her headaches, that existed prior her first period of service, increased during that first period of service such that they became migraines between her first and second period of service and were subsequently aggravated during her second period of service.  The record also reflects that the Veteran's migraines may be related her other disabilities, to include her service-connected psychiatric disorder, currently characterized as persistent depressive disorder with persistent major depressive episodes, and generalized anxiety disorder with panic attacks.  

With respect to the existence of a present disability, the record on appeal establishes a present diagnosis of migraines.  Specifically, the existence of a present disability is established through the Veteran's medical treatment records and January 2016 and August 2016 VA headache disability benefits questionnaires produced during the course of this appeal.  In this regard, the January 2016 and August 2016 VA examiners endorsed a diagnosis of migraines, including migraine variants.  This evidence establishes that the Veteran has a current disability of migraines, which meets the first requirement to establish service connection.

The next element to establish service connection is evidence of an in-service incurrence of injury or disease.  In this regard, the Veteran's migraines must be deemed to have been incurred or aggravated during service.  The material issues of fact at this point are (a) whether the disorder preexisted any period of active service and (b) whether the disorder underwent any degree of aggravation during active service. 

Reports of enlistment examinations for the Veteran's entry into active service in July 1992 and January 2003 are not of record.  However, the presumption of soundness on entrance to service, pursuant to 38 C.F.R. § 3.304(b), is not for application in this case.  In Smith v. Shinseki, 24 Vet. App. 40, 45 (2010), the Court clarified that the presumption of soundness only applies where there has been an entrance examination prior to the period of service on which the claim is based.  See 38 U.S.C.A. § 1111 (West 2002); Crowe v. Brown, 7 Vet. App. 238, 245 (1994) (holding that the presumption of sound condition "attaches only where there has been an induction examination in which the later-complained-of disability was not detected." (Citing Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991)).

The evidence of record establishes that migraines onset between the Veteran's first and second periods of active service.  In fact, there appears to be little material dispute that her migraines existed prior to her second period of service.  Specifically, the January 2016 and August 2016 VA examiners each found the Veteran's migraines onset in 1998.  Additionally, the August 2016 VA examiner noted in part, the Veteran had frequent headaches in June 1994, March 1995 and May 1999, all prior to her second period of active service and that she also reported in May 1999 that her headache caused her to pass out.  Moreover, as noted above, such is consistent with the Veteran's April 2015 testimony.  

However, during a November 2006 VA general examination the Veteran reported her migraines onset in 2003 and such was also reflected in an April 2015 medical letter, in which, Sharon Rodriquez, M.D., stated the Veteran had suffered from migraines since being deployed in 2003.  An August 2006 VA treatment record noted that the Veteran was in a motor vehicle accident in November 2005 with loss of consciousness for an unknown time period and since then she had been getting left sided headaches.  Nonetheless, such records are not consistent with the other evidence of record.  Specifically, in an April 2003 letter, Nanda N. Kumar, M. D., stated the she examined the Veteran for evaluation of recurrent episodes of headaches of approximately 5 years duration, which would mean such onset in 1998.  Furthermore, the June 2007 VA treatment record noted the Veteran had migraines since 1997.  Thus, the Board finds that the evidence of record establishes that migraines onset prior to the Veteran's second period of service.

An August 2016 VA examiner found the claimed condition, which existed prior to the Veteran's second period of service, was not aggravated beyond its natural progression by an in-service event, injury or illness.  As part of the rationale, the August 2016 VA examiner found that the Veteran reported in May 1999 that her headache caused her to pass out and her headache in April 2003 also caused her to pass out, thus the examiner noted this was not new.  However, the August 2016 examiner also stated the Veteran reported she was under a lot of stress in March 2003 to April 2003 while preparing for deployment.  Notably, the August 2016 VA examiner also opined that it was well known that stress precipitates migraines.  

In this regard, a March 2003 service treatment record noted, in part, that the Veteran had severe migraine headaches, every one to two weeks, that incapacitated and caused missed duty.  Additionally, service treatment records dated in January 2003, April 2003, July 2003 and December 2003 also reflect complains of migraines.  Such is supportive of a finding that the Veteran's migraines were aggravated during her second period of service, particularly as she prepared for deployment.  

Thus, with resolution of doubt in the Veteran's favor, the Board finds the August 2016 VA examiner's finding, that stress precipitates migraines, to be akin to a finding that the Veteran's migraines increased during March 2003 and April 2003 due to the stress of preparing for deployment.

Furthermore, in an April 2015 medical letter, referenced above, Dr. Rodriguez, a VA physician, stated, in part, that the Veteran's migraines varied in frequency and severity over the years, which supports the proposition that the Veteran's migraines had not remained static either in frequency or severity.  

Finally, the evidence tends to make it at least equally likely that the Veteran's current migraines are related to the symptoms she experienced during her second period of active service. 

A November 2006 VA general examination report found, in part, the claimed condition of migraine was the same condition as seen during active duty but further noted there was additional reason or etiology of the condition after military discharge which was the motor vehicle accident in November 2005 with head concussion and ethmoid sinusitis.  Furthermore, the August 2016 VA examiner's opinion, although not explicitly stated, implicitly found the Veteran's migraines were the same type of migraines which onset in 1998.  

By resolving all reasonable doubt in the Veteran's favor, the Board finds that the most probative evidence of record establishes that pre-existing migraines increased in severity during her second period of active service.  The presumption of aggravation applies which has not been rebutted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  Accordingly, service connection for migraines is warranted. 


ORDER

Entitlement to service connection for migraines is granted.



	(CONTINUED ON NEXT PAGE)



REMAND

The issues of entitlement to a sleep disorder, to include as secondary to service-connected bronchitis, entitlement to service connection for hypertension, to include as secondary to a service-connected psychiatric disability, and entitlement to extension of a temporary total (100 percent) convalescence rating beyond March 31, 2015, pursuant to 38 C.F.R. § 4.30, for right second digit hammertoe are remanded for additional development.  Specifically, in her October 2016 substantive appeal, the Veteran requested that she be afforded an opportunity to provide testimony at a videoconference hearing before a Veterans Law Judge, prior to appellate consideration of these issues.  A remand is required in order to afford the Veteran her clearly requested hearing for these issues.  38 U.S.C.A. § 7107 (West 2015); 38 C.F.R. §§ 19.75, 19.76, 20.700, 20.703, 20.704 (2016).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference hearing before a Veterans Law Judge in accordance with the docket number of her appeal for the entitlement to a sleep disorder, to include as secondary to service-connected bronchitis, entitlement to service connection for hypertension, to include as secondary to a service-connected psychiatric disability, and entitlement to extension of a temporary total (100 percent) convalescence rating beyond March 31, 2015, pursuant to 38 C.F.R. § 4.30, for right second digit hammertoe.  Ensure that notice of the hearing is sent to the Veteran's current address and includes notice of the date, time, and location of the hearing.  This notice letter must be documented in the claims file.

Thereafter, the case should be returned to the Board, as appropriate, for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


